ACCEPTED
                                                                                             04-15-00341-cv
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       12/8/2015 2:57:17 PM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                                    NO. 04-15-00341-CV

                         IN THE COURT OF APPEALS            FILED IN
                                                     4th COURT OF APPEALS
                        FOURTH JUDICIAL DISTRICT SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS       12/8/2015 2:57:17 PM
        ______________________________________________________
                                                       KEITH E. HOTTLE
                                                                        Clerk
               BEXAR COUNTY CIVIL SERVICE COMMISSION

                                                        Appellants

                                           vs.

                             CARMELLA GUERRERO

                                               Appellee
          ___________________________________________________

APPELLEE’S UNOPPOSED MOTION FOR LEAVE TO FILE AMENDED
                   APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Comes now Appellee, Carmella Guerrero and pursuant to TEX. R. APP. P.

38.7 and moves this Court to grant her leave to file her Amended Appellee’s Brief

to correct clerical errors contained in the brief.

                                            I.

       Appellee Carmella Guerrero timely filed her Appellee’s Brief on December

4, 2015. After reviewing Appellee’s Brief on December 7, 2015, counsel for

Appellee discovered a few clerical errors in the brief. In the interest of justice and

to ensure the brief is understood by this Court and the parties, Appellee hereby



                                            1
requests that this Court grant her leave to file her Amended Appellee’s Brief,

which corrects the clerical errors. See TEX. R. APP. P. 38.7. The Amended

Appellee’s Brief is filed as an exhibit hereto.

                                          II.

      For the above and foregoing reasons, Appellee respectfully requests that this

Court grant her leave to file her Amended Appellee’s Brief. The undersigned

communicated with Clarkson F. Brown, Attorney for Appellant Bexar County

Civil Service Commission, and he indicated Appellant does not oppose this

Motion.

      WHEREFORE, premises considered, Appellee, Carmella Guerrero, prays

that this Court grant her leave to file her Amended Appellee’s Brief. Appellee

prays for such other and further relief both in law and in equity to which she may

be justly entitled to receive.



                                        Respectfully submitted,


                                        /s/ Robert W. Clore_______
                                        Robert W. Clore
                                        State Bar No. 24012436
                                        15481 South Padre Island Drive
                                        Suite 101
                                        Corpus Christi, Texas 78418
                                        Telephone: (361) 558-3527
                                        Facsimile: (361) 949-0908
                                        rclore@robclorelaw.com

                                           2
                                     Orlando Lopez
                                     Lopez Scott, L.L.C.
                                     State Bar No. 2401096
                                     3703 N. St. Mary’s Street, Suite 200
                                     San Antonio, Texas 78212
                                     Telephone: (210) 472-2100
                                     Telecopier: (210) 472-2101
                                     olopez@lopezscott.com


                               ATTORNEYS FOR APPELLEE, CARMELLA
                               GUERRERO




                       CERTIFICATE OF CONFERENCE

      I, Robert W. Clore, certify that I communicated with Clarkson F. Brown,

Attorney for Appellant, Bexar County Civil Service Commission, and he indicated

that Appellant does not oppose this Motion.




                                        /s/ Robert W. Clore_______
                                        ROBERT W. CLORE




                        CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing instrument has been
forwarded to counsel as indicated below on this the 8th day of December, 2015.




                                        3
    Clarkson F. Brown, Attorney for the Bexar County Civil Service
Commission, cbrown@bexar.org.



     VIA E-FILING

                                    /s/ Robert W. Clore_______
                                    Robert W. Clore




                                4